DETAILED ACTION
Claims 2-29 are pending as amended on 06/13/19.

Response to Amendment
This final action is a response to the amendment & affidavit filed on July 22, 2021.  Claims 9 & 23 have been amended as a result of the previous action; the objections to these claims have been withdrawn.  The grounds of art rejection have been maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Annand, US 3,286,006 in view of Persson et al., US 6,773,799.
With regard to claims 2, 11, 16 & 25, Annand teaches standard methods of making a composite panel, wherein a mixture of wood fiber/pigment/silica filler and binder are applied to one or both surfaces of a core (face & balancing layer) and cured under heat and pressure (throughout, e.g. [Col. 1, 36-55 & FIGS. 1-3]).  
While this reference does not expressly disclose that its wood fibers are coated with a cured binder (i.e. recycled from a wood/binder composite), the recycling of this 
With regard to claims 3-4 & 17-18, Annand [Col. 1, 57-61] & Persson (abstract) teach these conventional binders.
With regard to claims 5-7, 12, 15, 19-21, 26 & 29, Persson teaches conventional lockable laminate flooring [FIG. 6] (as well as particle board flooring [Col. 11, 64-65], of which HDF is a conventional species that would have been obvious to try), and it would also have been obvious to have the reconstituted panel exhibit the same features, i.e. use as lockable flooring.
With regard to claims 8-9 & 22-23, Annand teaches grinding [FIGS. 1-3] and Persson implies a similar process as it reuses discarded laminate board to make particulate; mechanical destruction of boards/trim via cutting, grinding or the like is believed to be understood and at least would have been obvious for one of ordinary skill in the art to break solid articles into particles for use in these forming methods.
With regard to claims 10 & 24, using recycled materials in a core as well as a surface layer would have been prima facie obvious for the same environmental reason.
With regard to claims 13 & 27, Annand teaches thermoset binder [Col. 1, 57-61].
With regard to claims 14 & 28, Persson’s reground material may comprise aluminum oxide, melamine, paper [Col. 6, 12-51].

Response to Arguments
Applicant’s arguments, see response, “Remarks,” filed July 22, 2021 with respect to the prior art rejections of the claims have been fully considered but are not persuasive.  While Applicants have argued that Persson does not expressly disclose a step of sourcing its wood filler particles for making composite laminate flooring for use in a surface layer, such is not required- the application of a mix of wood fiber filler particles, pigments, wear resistant particles and binders for use as a surface layer on a core was already taught by Annand.  As noted, it would have been obvious to source said wood filler for said composite mix from ground laminate flooring scrap, as was conventional in this art as noted by Persson, in order to save on material costs, thus meeting the broadly claimed invention.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  While Applicants have submitted a declaration stating unexpected success with one exemplary mix of roughly 1:1 filler/binder with specific binder and coated fibres of specific size, this does not convincingly demonstrate that the broad claims as written would have been non--obvious to someone of ordinary skill in this art.  It is also not clear that it constitutes an unexpected result that a mix requires less binder if its filler material already comprises binder.  The instant claims as written remain quite broad and are still not considered to be patentably distinguishable over the teachings & suggestions of the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661.  The examiner can normally be reached on M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745